DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 both recite the limitation "the first limit information" in the first limitation starting with “wherein in a high-temperature condition”.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously indicate the presence of “first limit information”.
With regard to claims 2 and 12: The claims do not make it clear whether the list of information types is an alternative list of potential limitations or not.  The claims require that the control information “comprises” which indicates that all the limitations are required to have some measure of impact on the resulting drive signal, but the claim includes multiple conflicting definitions for a number of the components of the control information (three definitions for the first limit information and three definitions for the second limit information).  Having these conflicting definitions makes the claims appear to be formatted as lists of alternative limitations as it appears to be impossible for all of the limitations to be satisfied simultaneously.  
Further it is unclear the manner in which many of the information types affects the drive signal produced by the control assembly and thus is would be unclear whether a particular control assembly falls within the bounds of the claims or not.  Many of the information types indicate that they are “used for” a particular purpose but it is not clear whether this use is the “based on” part of “providing of the driving signal based on the control information” (meaning that the control assembly must always make use of the information when providing the driving information), or merely an intended use of the data (meaning that the control assembly must be capable of making use of the information, but not necessarily always make use of the information in all drive conditions).
Claims 3-10 depend from claim 2 and claims 13-20 depend from claim 13 and inherit this indefiniteness. 
With regard to claims 3 and 13: The claims claim both an apparatus and method steps of manufacturing the apparatus (finishing assembly of the device, measuring and recording a relationship between a movement of the movable portion relative to the fixed portion using external equipment (in claim 3 only), and measuring relationships between the motion and driving signals at a variety of environmental temperatures.  See MPEP 2173.05(p) II.  Claims 4-10 and 14-20 depend upon claims 3 and 13 and inherit this indefiniteness.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber et al (US PGPub 2020/0166024 A1, effective filing date May 5th 2017).
With regard to claim 1: Webber discloses an optical element driving system which comprises an optical element driving mechanism comprising: a movable portion  used for connecting an optical element (a lens element retained within a lens element supporting structure 10); a fixed portion (support base 11) where the movable portion is movable relative to the fixed portion and the movable portion is in an accommodating pace in the fixed portion (as can be seen in Figure 1 portions of the support structure extend up and around the movable element, allowing movement of the movable portion through the action of shape memory alloy, hereafter SMA, actuators 1-8, see ¶0079 disclosing movement of the movable portion relative to the fixed portion); a driving assembly used for driving the movable portion relative to the fixed portion (a plurality of SMA actuators 1-8, see Figure 1 showing the individual actuators); a position-sensing assembly (hall effect sensors 12-14 with corresponding magnetic field sources 16-18, see ¶0075-0076); and a control assembly (control module 112 and power delivery module 114) used for providing a driving signal, with the position sensing assembly being used for detecting the movement of the movable portion relative to the fixed portion to provide a motion sensing signal to the control assembly (see ¶0070 and ¶0086 disclosing feedback of the position sensing output into the drive arrangement).

With regard to claim 11: Webber discloses an optical element driving system which comprises an optical element driving mechanism comprising: a movable portion  used for connecting an optical element (a lens element retained within a lens element supporting structure 10); a fixed portion (support base 11) where the movable portion is movable relative to the fixed portion and the movable portion is in an accommodating pace in the fixed portion (as can be seen in Figure 1 portions of the support structure extend up and around the movable element, allowing movement of the movable portion through the action of shape memory alloy, hereafter SMA, actuators 1-8, see ¶0079 disclosing movement of the movable portion relative to the fixed portion); a driving assembly used for driving the movable portion relative to the fixed portion which includes a first driving element (a plurality of SMA actuators 1-8, see Figure 1 showing the individual actuators, any of which can be reasonably considered to be the claimed “first driving element”); and a control assembly (control module 112 and power delivery module 114) used for controlling the driving assembly (see ¶0070 and ¶0086 disclosing control of the driving of the driving assembly by the control assembly).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Webber in view of Murashima (US PGPub 2019/0191090 A1), Hara et al (US Patent 6,434,932) and Honda et al (US PGPub 2011/0242398 A1).
With regard to claim 2:  Webber discloses that the driving system further comprises a temperature-sensing assembly which is used for detecting the temperature of the optical element driving mechanism and providing a temperature sensing signal to the control assembly (see ¶0062)), that the driving assembly comprises a first element that comprises a shape memory allow (any of the SMA actuators 1-8 can be reasonably considered to be a “first element”); an image sensor which generates an image signal (image sensor disclosed in ¶0070); and that the control assembly provides a driving signal based on a combination of types of control information, that control information including:
sensing matching information pertaining to the relationship between the movement of the movable portion relative to the first portion and the motion sensing signal (see ¶0057, a LUT is stored for converting the motion sensing signal into a measurement of the position of the lens module),
a predetermined position used for defining a condition of the movable portion relative to the fixed portion when the optical element driving mechanism is started (the “neutral” or “start” position of the actuator, see ¶0038 and ¶0080),
a predetermined movable range defining a maximum movable range of the movable portion relative to the fixed portion (the look up table includes “every possible position”, see ¶0057, which means it defines the movable range of the movable portion relative to the fixed portion); and 
predetermined start information used for determining a predetermined value of the driving signal when the optical element driving mechanism starts (see ¶0057-0058, an initialization process is disclosed which measures resistance of the SMA actuators, which includes supplying a known driving signal to the wires).
Webber does not disclose the inclusion of a stabilized assembly for providing a predetermined force to the movable portion; an inertia-sensing assembly for detecting movement of the optical element driving mechanism; that the control information used includes first limit information relating to currents or voltages in high temperature conditions as claimed; that the control information used includes second limit information used to limit a maximum driving signal relating to currents or voltages in low temperature conditions as claimed (the high temperature condition being higher than the low temperature condition); that the control information used includes inertia-compensation information pertaining to the relationship between the image sensing signal and the driving signal, the motion sensing signal, or an image signal; or that the control information includes high-frequency filtering information wherein a high-frequency signal in the motion-sensing signal, the inertia-sensing signal, or the driving signal is removed by the control assembly based on the high-frequency filtering information, with the high frequency being defined as being higher than 10kHz and is defined by a maximum movable frequency of the optical element driving mechanism; or that the driving signal comprises a first group of signal comprising a first signal and a second signal with the frequency of the first signal and the second signal being different from each other. 
Each of these features is however known in the art to be useful in a SMA-based lens actuator, as follows:
Murashima discusses using inertia-sensing data from a gyroscopic sensor 41 to generate an inertia-compensation signal which is used to control drive of an optical image stabilization (OIS) system to counteract the effects of motion of the device in which the OIS system is installed (see Figure 1 which notes the system may be SMA-based in item 46, also see ¶0092-0096 describing the general operation of the OIS system).  Murashima teaches that sensor signals should be filtered to remove noise (see ¶0056) and notes an update frequency of hall-sensor based motion information is in the range of 20-50kHz (see ¶0161) indicating to a person having ordinary skill in the art at the time of filing that frequencies above 10-20kHz should be filtered as these values correspond to the Nyquist frequency (0.5* sampling rate) above which measurements will be distorted due to sampling aliasing.
Hara teaches that instead of using a matched pair of SMA actuators for a particular movement direction an OIS system may instead use a preload mechanism to apply a predetermined force to the moving member.  This allows the use of a single SMA actuation element per axis resulting in relatively simple construction and small size (see column 2 lines 40-45).  This preloaded arrangement is indicated as being interchangeable with a dual opposing SMA setup (see column 8 line 62 through column 9 line 4).  Hara also teaches using correcting information for correcting sensing matching information (the correlation between the movement of the moving member and the sensed position) which is used to alter the drive signal by forming the driving signal from two different signals, a first DC reference voltage (provided by element c9 in Figure 6) and a changing signal (output of c7) indicative of the movement command and a gain offset.  This configuration allows for stable drive of the SMA actuator and prevents overheating of the actuator by adjusting the drive signal in accordance with the individual SMA material and temperature conditions, see column 10 line 34 though column 11 line 56 discussing the drive method, with column 11 lines 21-33 noting the correction by adjustment of the second variable signal and column 11 lines 34-51 noting the combination of the two generated signals into a final composite drive signal (column 14 lines 15-18 noting that this arrangement prevents overheating of the SMA actuator).
Honda teaches modification of driving current according to ambient temperature, noting that when ambient temperature is high the amount of current required to drive a SMA actuator is low, and that when ambient temperature is low the amount of current required to drive a drive an SMA is higher.  See Figure 6 and ¶0035.
In total the prior art indicates that a person having ordinary skill in the art at the time of filing would have found the claimed combination of limitations obvious as each of the claimed information types and structures as the prior art indicates that the limitations which are not disclosed by Webber are known in the art as being beneficial to use as part of a SMA actuated lens driving device.  Specifically: Murashiuma teaches using inertia-sensing data and high frequency filtering information to remove noise from sensor data; Hara teaches using a stabilized assembly to apply a preload to get a simple compact construction along with correcting information for correcting sensing matching information to enable stable drive of the SMA actuator and prevent overheating; and Honda teaching that high temperature requires a low drive current while low temperature requires a high drive current (indicating that the maximum and minimum currents which can be supplied to the SMA actuator to drive it across the moving range should be set based on the ambient temperature).

With regard to claim 3: Webber indicates that the data relating to the correspondence between movement of the movable portion relative to the fixed portion and the sensed position may be populated at the time of manufacture of the device (see ¶0046) and as such a person having ordinary skill in the art at the time of filing would have found it obvious to perform a calibration procedure as claimed to generate this data. 

With regard to claim 4: In the combination the control assembly bases the drive signal of the SMA actuators on a combination of the temperature-sensing signal, the temperature compensation information, the motion-sensing signal, and the predetermined start information at all stages of drive of the SMA actuators, including at the start of driving as claimed, as these pieces of information all feed into the control logic used by the control assembly to generate the drive signal. 

With regard to claim 5: A person having ordinary skill in the art at the time of filing would have found it obvious for the system to have the intensity of the drive signal be between the first limit and the second limit during operation, at least during conditions in which the temperature is between the “high temperature” and “low temperature” values which the limits correspond to.

With regard to claim 6: With regard to claim 6: during vibration compensation (an OIS drive operation to stabilize the image formed on the image sensor) the control assembly of the combination provides a driving signal based on the inertia-compensation information (this information being used to allow the controller to correct the inertia data used to indicate that vibration has occurred); the motion-sensing signal (this signal being used to allow the controller to ensure that the lens is at the targeted drive position); and the temperature-compensation information (this information being used by the controller to compensate for the effects of ambient temperature on the SMA actuators and ensure accurate drive).

With regard to claim 7: In the combination the control assembly adjusts the second signal based on the temperature sensing signal and the temperature compensation information (the second signal in Hara contains the temperature correction and compensation adjustments due to the adjustments being implemented by portion c8 in Figure 6, see column 11 lines 21-24 of Hara).

With regard to claim 8: In the combination the frequency of the second signal is higher than the frequency of the first signal (the first signal being a constant DC signal, which has a frequency of 0Hz, and the second signal being a time-varying signal with some frequency greater than 0, the actual frequency depending on the vibration frequency the device is currently experiencing), and the teachings of Murashima indicate that a person having ordinary skill in the art at the time of filing would have found it obvious to have the second signal frequency be lower than 10kHz to reduce computational load on the controller as the detection frequency of a gyroscopic inertia sensor is typically limited to 1-2kHz, see ¶0161 of Murashima.

With regard to claim 9: The amplitude of the second signal is higher than the amplitude of the first signal as Hara teaches that the second signal must exceed the value of the first signal to cause the drive to be actuated (see column 11 lines 29-33 and 52-56 of Hara).

With regard to claim 10: Webber discloses the inclusion of a second SMA driving element which generates a force in a different direction than the first driving element (eight elements are disclosed, each generating force in a different direction to allow for the OIS and focusing system to move the movable portion in a commanded direction), with the second element using the same drive signal generating arrangement as the first.  In the combination the second element would also have all of the same corrections and information types used to generate the two drive signals used to drive the element.


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webber in view of Murashima, Hara, Honda, and Wada (US Patent 9,891,446 B2).
With regard to claim 12: Webber discloses that the driving system further comprises a temperature-sensing assembly which is used for detecting the temperature of the optical element driving mechanism (indicating that the temperature sensing assembly is thermally adjacent to the image sensor in the camera) and providing a temperature sensing signal to the control assembly (see ¶0062)), that the driving assembly comprises a first element that comprises a shape memory allow (any of the SMA actuators 1-8 can be reasonably considered to be a “first element”); an image sensor which generates an image signal (image sensor disclosed in ¶0070); and that the control assembly provides a driving signal based on a combination of types of control information, that control information including:
sensing matching information pertaining to the relationship between the movement of the movable portion relative to the first portion and the motion sensing signal (see ¶0057, a LUT is stored for converting the motion sensing signal into a measurement of the position of the lens module),
a predetermined position used for defining a condition of the movable portion relative to the fixed portion when the optical element driving mechanism is started (the “neutral” or “start” position of the actuator, see ¶0038 and ¶0080),
a predetermined movable range defining a maximum movable range of the movable portion relative to the fixed portion (the look up table includes “every possible position”, see ¶0057, which means it defines the movable range of the movable portion relative to the fixed portion); and 
predetermined start information used for determining a predetermined value of the driving signal when the optical element driving mechanism starts (see ¶0057-0058, an initialization process is disclosed which measures resistance of the SMA actuators, which includes supplying a known driving signal to the wires).
Webber does not disclose the inclusion of a stabilized assembly for providing a predetermined force to the movable portion; an inertia-sensing assembly for detecting movement of the optical element driving mechanism; that the control information used includes posture correcting information corresponding to the inertia-sensing signal used for correcting the relationship between the movement of the movable portion relative to the fixed portion and the driving signal, with the posture correcting information being defined as a state of the movable portion relative to the fixed position in different gravity direction measured by an external equipment; first limit information relating to currents or voltages in high temperature conditions as claimed; that the control information used includes second limit information used to limit a maximum driving signal relating to currents or voltages in low temperature conditions as claimed (the high temperature condition being higher than the low temperature condition); that the control information used includes inertia-compensation information pertaining to the relationship between the image sensing signal and the driving signal, the motion sensing signal, or an image signal; or that the control information includes high-frequency filtering information wherein a high-frequency signal in the motion-sensing signal, the inertia-sensing signal, or the driving signal is removed by the control assembly based on the high-frequency filtering information, with the high frequency being defined as being higher than 10kHz and is defined by a maximum movable frequency of the optical element driving mechanism; or that the driving signal comprises a first group of signal comprising a first signal and a second signal with the frequency of the first signal and the second signal being different from each other. 
Each of these features is however known in the art to be useful in a SMA-based lens actuator, as follows:
Wada teaches using posture data of the assembly (and the parts within) to correct for the effect of gravitational direction on the movement (and thus driving signal) of an optical image stabilization (OIS) system.  See column 10 lines 26-41 noting that this increases the accuracy of the OIS drive even when the posture of the camera is changed.
Murashima discusses using inertia-sensing data from a gyroscopic sensor 41 to generate an inertia-compensation signal which is used to control drive of an optical OIS system to counteract the effects of motion of the device in which the OIS system is installed (see Figure 1 which notes the system may be SMA-based in item 46, also see ¶0092-0096 describing the general operation of the OIS system).  Murashima teaches that sensor signals should be filtered to remove noise (see ¶0056) and notes an update frequency of hall-sensor based motion information is in the range of 20-50kHz (see ¶0161) indicating to a person having ordinary skill in the art at the time of filing that frequencies above 10-20kHz should be filtered as these values correspond to the Nyquist frequency (0.5* sampling rate) above which measurements will be distorted due to sampling aliasing.
Hara teaches that instead of using a matched pair of SMA actuators for a particular movement direction an OIS system may instead use a preload mechanism to apply a predetermined force to the moving member.  This allows the use of a single SMA actuation element per axis resulting in relatively simple construction and small size (see column 2 lines 40-45).  This preloaded arrangement is indicated as being interchangeable with a dual opposing SMA setup (see column 8 line 62 through column 9 line 4).  Hara also teaches using correcting information for correcting sensing matching information (the correlation between the movement of the moving member and the sensed position) which is used to alter the drive signal by forming the driving signal from two different signals, a first DC reference voltage (provided by element c9 in Figure 6) and a changing signal (output of c7) indicative of the movement command and a gain offset.  This configuration allows for stable drive of the SMA actuator and prevents overheating of the actuator by adjusting the drive signal in accordance with the individual SMA material and temperature conditions, see column 10 line 34 though column 11 line 56 discussing the drive method, with column 11 lines 21-33 noting the correction by adjustment of the second variable signal and column 11 lines 34-51 noting the combination of the two generated signals into a final composite drive signal (column 14 lines 15-18 noting that this arrangement prevents overheating of the SMA actuator).
Honda teaches modification of driving current according to ambient temperature, noting that when ambient temperature is high the amount of current required to drive a SMA actuator is low, and that when ambient temperature is low the amount of current required to drive a drive an SMA is higher.  See Figure 6 and ¶0035.
In total the prior art indicates that a person having ordinary skill in the art at the time of filing would have found the claimed combination of limitations obvious as each of the claimed information types and structures as the prior art indicates that the limitations which are not disclosed by Webber are known in the art as being beneficial to use as part of a SMA actuated lens driving device.  Specifically: Wada teaches detecting and correcting for posture of the camera to improve OIS accuracy (the posture correction acting on data from an accelerometer used to provide inertia data for the drive system); Murashiuma teaches using inertia-sensing data and high frequency filtering information to remove noise from sensor data; Hara teaches using a stabilized assembly to apply a preload to get a simple compact construction along with correcting information for correcting sensing matching information to enable stable drive of the SMA actuator and prevent overheating; and Honda teaching that high temperature requires a low drive current while low temperature requires a high drive current (indicating that the maximum and minimum currents which can be supplied to the SMA actuator to drive it across the moving range should be set based on the ambient temperature).

With regard to claim 13: Webber indicates that the data relating to the correspondence between movement of the movable portion relative to the fixed portion and the sensed position may be populated at the time of manufacture of the device (see ¶0046) and, in light of teachings indicating that the drive of SMA actuators is sensitive to changes in ambient temperatures (see Webber ¶0062) such a person having ordinary skill in the art at the time of filing would have found it obvious to perform a calibration procedure as claimed to generate this data at a variety of different temperatures as claimed in order to populate the movement information across the expected operating temperature range of the device to ensure that the device has appropriate correction information relating to the temperatures it is expected to experience during use. 

With regard to claim 14: In the combination the control assembly bases the drive signal of the SMA actuators on a combination of the temperature-sensing signal, the temperature compensation information, the motion-sensing signal, and the predetermined start information at all stages of drive of the SMA actuators, including at the start of driving as claimed, as these pieces of information all feed into the control logic used by the control assembly to generate the drive signal. 

With regard to claim 15: A person having ordinary skill in the art at the time of filing would have found it obvious for the system to have the intensity of the drive signal be between the first limit and the second limit during operation, at least during conditions in which the temperature is between the “high temperature” and “low temperature” values which the limits correspond to.

With regard to claim 16: With regard to claim 6: during vibration compensation (an OIS drive operation to stabilize the image formed on the image sensor) the control assembly of the combination provides a driving signal based on the inertia-compensation information (this information being used to allow the controller to correct the inertia data used to indicate that vibration has occurred); the motion-sensing signal (this signal being used to allow the controller to ensure that the lens is at the targeted drive position); and the temperature-compensation information (this information being used by the controller to compensate for the effects of ambient temperature on the SMA actuators and ensure accurate drive).

With regard to claim 17: In the combination the control assembly adjusts the second signal based on the temperature sensing signal and the temperature compensation information (the second signal in Hara contains the temperature correction and compensation adjustments due to the adjustments being implemented by portion c8 in Figure 6, see column 11 lines 21-24 of Hara).

With regard to claim 18: In the combination the frequency of the second signal is higher than the frequency of the first signal (the first signal being a constant DC signal, which has a frequency of 0Hz, and the second signal being a time-varying signal with some frequency greater than 0, the actual frequency depending on the vibration frequency the device is currently experiencing), and the teachings of Murashima indicate that a person having ordinary skill in the art at the time of filing would have found it obvious to have the second signal frequency be lower than 10kHz to reduce computational load on the controller as the detection frequency of a gyroscopic inertia sensor is typically limited to 1-2kHz, see ¶0161 of Murashima.

With regard to claim 19: The amplitude of the second signal is higher than the amplitude of the first signal as Hara teaches that the second signal must exceed the value of the first signal to cause the drive to be actuated (see column 11 lines 29-33 and 52-56 of Hara).

With regard to claim 20: Webber discloses the inclusion of a second SMA driving element which generates a force in a different direction than the first driving element (eight elements are disclosed, each generating force in a different direction to allow for the OIS and focusing system to move the movable portion in a commanded direction), with the second element using the same drive signal generating arrangement as the first.  In the combination the second element would also have all of the same corrections and information types used to generate the two drive signals used to drive the element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852